El Juez Asociado Señob Fbanco Soto,
emitió la opinión del tribunal.
The Boyal Bank of Canada dedujo demanda en cobra-de dinero contra los demandados Víctor M. Buenahora y “Lajas Underwear,” en la que, en síntesis, alega: que Victor M. Buenahora en su calidad de comerciante y haciendo ne-gocios en Ponce bajo la razón social de “Víctor M. Buena-hora,” y como gestor de dicha firma, suscribió y entregó al demandante, con cargo al otro demandado y aceptados por éste tres giros por las siguientes cantidades: el primero, por $493; el segundo, por $198.94, y el tercero, por $324.87, que hacen un total de $1,016.81; que el demandante des-contó y pagó el importe de cada uno de dichos giros a Víctor M. Buenahora y que ninguno de ellos le ha sido satis-fecho en todo ni en parte por los demandados.
Los demandados excepcionaron la demanda y luego con-testaron negando que Víctor M. Buenahora hubiera otor-gado, suscrito ni entregado al demandante ninguno de los, giros reseñados, negando específicamente la autenticidad de los mismos.
*850La corte inferior declaró probada la autenticidad de los giros y finalmente declaró con lugar la demanda.
En el juicio de este caso, solamente se practicó prueba del demandante.
 Los giros originales fueron presentados. Dos aparecen expedidos por Miguel A. Acosta como apoderado de Víctor M. Buenabora, y el tercero por Pedro Buenabora con el mismo carácter de mandatario de dicbo demandado. Dos poderes por escrito fueron asimismo introducidos en evidencia, firmados por Víctor' M. Buenabora a favor de Uno y otro mandatario. Estos poderes estaban archivados en el banco, suministrados sin duda por el demandado para facilitar sus operaciones con el banco, y en ellos se confería a los apoderados, entre otras facultades, las de extender, firmar, endosar y descontar giros o cualquier documento comercial u otros valores, etc.
William Biseombe, gerente del banco demandante, de-claró que los giros fueron descontados y abonados a la cuenta corriente de Víctor M. Buenabora después que fue-ron aceptados por Lajas Underwear y disponiendo aquél de los fondos. Dijo que conocía la firma de Víctor M. Bue-nabora, no porque baya firmado a su presencia sino por haber visto su firma en el banco en otros documentos teni-dos por suyos, como giros y pagarés. Igual manifestación hace de la firma de Pedro Buenabora y aunque no dijo lo mismo acerca de la firma de Miguel A. Acosta, la cuestión no es importante, porque existe en autos una carta sus-crita por Pedro Buenabora en contestación a otra del banco, donde admitiéndose que los giros no han sido pagados al demandante, se acepta por ello expresamente la autentici-dad de los mismos.
Otro testigo del demandante fué Alberto S. Poventud, abogado del banco, quien en resumen dice: que con motivo de haberle encomendado el banco el cobro de los giros a los demandados, escribió a éstos varias cartas certificadas en las que transcribía los tres giros; que conoce personalmente *851la firma de Pedro Buenahora por haberlo visto firmar en documentos ante él, como notario, y que había hablado con Víctor M. Buenahora y Pedro Buenahora con motivo de la reclamación del importe de tales giros y ellos nunca, hicie-ron oposición' -a su autenticidad.
Los demandados no practicaron prueba y basta la rela-ción que hemos hecho de la prueba del demandante para concluir que ella es suficiente, así como las alegaciones de la demanda, para sostener la sentencia de la corte inferior.
Por todo lo expuesto, debe confirmarse la sentencia ape-lada.